Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1742
                       Lower Tribunal No. F10-6731
                          ________________


                           Michael Parks, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Dava J. Tunis, Judge.

     Rier Jordan, P.A., and Jonathan E. Jordan, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.